Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-32 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 02/01/2021.
Claims 1, 4-6, 8, 25 and 28 are currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "large user population" in claims 1 and 25 is a relative term which renders the claim indefinite.  The term "large user population" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per Claims 2-8 and 26-32, the claims depend on Claims 1 and 25 and do not remedy the written description requirement issues of Claims 1 and 25.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As per Claims 1 and 25, the limitations of aggregating for each user in a large user population clinical, behavioral, and lifestyle data, developing a plurality of user health profiles based on the aggregated data, and sorting each user into a user health profile based on the collected and aggregated data, as drafted, is a system and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – one or more storage devices, memory, and one or more processors coupled with the storage devices and memory to execute the method of the claims.  The storage devices, memory and processor in these steps is recited at a high-level of generality and are recited as generic computer components such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of collecting for each user in a large user population clinical, behavioral, and lifestyle data via interoperability with electronic health records systems, integration with one or more health devices, and self-reporting by each of the users as well as collecting health data pertaining to a user and receiving user activity data and updated health data from one or more health devices which are no more than insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of collecting for each user in the population clinical, behavioral and lifestyle data and collecting health data and receiving updated health data and user activity is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The data collection being executed via interoperability with electronic health records systems and integration with health devices amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(1) the claim recites only the idea of a solution such as remotely accessing user-specific information through a mobile interface and pointers to retrieve the information and wireless delivery of out-of-region broadcasting content to a cellular telephone via a network. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements including storage devices, memory and processors coupled with the storage devices and memory amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the storage devices, memory and processors are recited at a high level of generality and are recited as generic computer components.  These elements recite a well-understood, routine, and conventional computing system by reciting a storage device such as a portable hard drive, or any other tangible medium from which a computer can read executable code (Specification [0190]), a processor and memory included in the computer/server platform of the computer embodiment (Specification [0190]) which do not add meaningful limitations to e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning 
Dependent Claims 2-8, 10-16, 18-24 and 26-32 add additional limitations.  For example, Claims 5-7, 13-15, 21-23 and 29-31 include determining the degree to which the user is aware of their health metrics and motivated to change which is used for selecting interventions.  Similar to the independent claims, these claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by use of pen and paper, because a person can use observation, evaluation, judgement and/or opinion to make the determination of the degree a user is aware and motivated to change which is used in the mental processes of the independent claim elements.  Claims 8, 16, 24 and 32 include determining an outcome for the user, which is similarly a step which can be done in the human mind using observation, evaluation, judgement and/or opinion to make the determination. Claims 2-3, 10-11, 18-19 and 26-27 further limit the health data, which further specifies or limits the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 9, 17 and 25.  
The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Claims 4, 12, 20 and 28 include the additional element of transmitting notifications or messages to the user, which is insignificant extra-solution activity because transmitting information is a limitation that amounts to necessary data gathering and outputting, as per MPEP 2106.05(g).  The dependent claims do not include other additional 
The dependent claims do not include any additional elements that provide an inventive concept by reciting significantly more than the abstract idea.  The additional elements identified in the dependent claims include transmitting notifications or messages to the user which are well-understood, routine and conventional functions as supported by MPEP 2106.05(d)(II), where the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Therefore, the claims do not amount to significantly more than the underlying abstract idea.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. (US 2011/017249 A1), hereinafter referred to as Ruby, in view of Gilley et al. (US 2008/0086318 A1), hereinafter referred to as Gilley, in view of Haberman et al. (US 2011/0218407 A1), hereinafter referred to as Haberman.  
As per Claim 17, Ruby discloses system and method for implementing personalized health and wellness programs, comprising: 

collecting health data pertaining to a user ([0021] capture nutrition, fitness, weight related attributes of an individual, [0072] capture utility obtains information from the client used to categorize the individual); 
select a user health profile from a plurality of user health profiles based on the collected health data, each of the plurality of user health profiles being associated with a health and wellness program and a set of interventions ([0021] based on the individual attributes match to one of a plurality of classifications which includes a program template defining lifestyle program aspects which for each template includes a management program, i.e. set of interventions for an individual to improve lifestyle results for nutrition, fitness and weight, [0072] individual is categorized automatically by the analysis engine based on individual attributes); 
receive user activity data and updated health data pertaining to, or during the user's participation in the associated health and wellness program from one or more health devices ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information).
However, Ruby may not explicitly disclose the following this is taught by Gilley:  one or more storage devices configured to store user health data and user activity data ([0084] memory stores user’s data in user profile);
memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]);
one or more processors coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and 
select a new set of interventions based on the user activity data ([0060] system suggests activities and modules based on the collected information about the user’s activity, [0069-0070]) data is collected about the user’s performance of scheduled suggested activity using tracking devices which automatically collect user activity data, see Fig. 1);
select a new user health profile from the plurality of user health profiles based on user activity data and the updated health data ([0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive plan for the user as their goals may change over time (Gilley [0017]) or they make progress or reach intermediate goals of the program.
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  the plurality of user health profiles have aggregated data ([0022] user’s input and third party data is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data 
As per Claim 18, Ruby, Gilley and Haberman discloses the method and system of Claims 17.  Ruby also discloses the health data is at least one of: medical history, genetic data, nutrition data, fitness data and environmental data ([0027] the individual attributes collected to determine the profile and program template relate to genetic markers established using genetic tests).
As per Claim 19, Ruby, Gilley and Haberman discloses the method and system of Claim 17.  Ruby also discloses the health data includes clinical metrics such as blood pressure, blood glucose or weight ([0044] the individual’s weight is an input as part of the set of basic personal program information).
As per Claim 24, Ruby, Gilley, and Haberman discloses the method and system of Claim 17.  Ruby also discloses determining an outcome for each of the users ([0164] the user has an outcome determined from the monitoring and data collection of a goal weight of 135 pounds, [0208]/[0210] user outcome of reaching goal weight is determined).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby (US 2011/017249 A1), in view of Gilley (US 2008/0086318 A1), in view of Haberman (US 2011/0218407 A1), further in view of Homochowdhury et al. (US 2012/0278095 A1), hereinafter referred to as Homochowdhury.  
As per Claim 20, Ruby, Gilley and Haberman discloses the method and system of Claim 17.  Ruby also discloses transmitting notifications or messages in accordance with the associated interventions to each of the users regarding each of the user's participation in the health and wellness program ([0091] display a message at the user interface indicating the user’s level of activity for the program of the individual where the message is a congratulatory message if the individual has completed the activity of the program and the message is a warning if the individual has not met the proper level of participation).
Ruby, Gilley, Haberman may not explicitly disclose the following which is taught by Homochowdhury:  transmitting messages to each of the users associated with a same health profile of the plurality of health profiles ([0090] physician may send messages to the social pod, [0056] social pod is a community of members/trusted users organized around a similar parameter including a particular medical condition, i.e. health profile).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of sending messages to all related patients of a group from Homochowdhury with the system of suggesting treatment plans to a user based on health profile category from Ruby, Gilley, Haberman in order to administer and communicate regarding a treatment plan with patients for a variety of medical conditions such that the patient receives the pertinent information (Homochowdhury [0002]).
Claim 21, Ruby, Gilley, Haberman and Homochowdhury discloses the method and system of Claim 20.  Ruby also discloses determining, based on the health data and the user activity data the degree to which the user is aware of their health metrics and motivated to change ([0088-0090] determining behavior subtype for the user based on collected behavior attributes for the individual where the behavior attributes include the user’s motivation to follow a plan to change their fitness/nutrition, i.e. follow an exercise plan).
As per Claim 22, Ruby, Gilley, Haberman and Homochowdhury discloses the method and system of Claim 21.  Ruby also discloses the new set of interventions is selected based on the degree to which the user is aware of their health metrics and motivated to change ([0095] the behavioral attributes which are the degree the user is aware and motivated are relied upon to automatically direct the presentation of a program to the user).
As per Claim 23, Ruby, Gilley, Haberman and Homochowdhury discloses the method and system of Claim 22.  Ruby also discloses the notifications or messages associated with the new set of interventions are intended to do at least one of the following motivate, encourage, teach, and educate, depending on the degree to which the user is aware of their health metrics and motivated to change ([0030-0031] messaging platform provides messages to the individual via email, SMS, Facebook, etc. which can be sent automatically to provide encouragement/motivation to the individual in meeting their program goals, [0094-0096] the incentives/coaching to be provided is automatically determined based on the individual’s behavioral attributes which are shown to include the level of person’s motivation to improve shown in Table 4, [0088-0090] behavior attributes for an individual include how motivated the individual is to follow a plan, i.e. diet plan).

Claims 1-3, 8-11, 16, 25-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. (US 2011/017249 A1), in view of Gilley et al. (US 2008/0086318 A1), in view of Haberman et al. (US 2011/0218407 A1), and further in view of Haskell et al. (US 2009/0276246 A1), hereinafter referred to as Haskell.  
As per Claim 1, Ruby discloses system and method for implementing personalized health and wellness programs, comprising: 
wherein the instructions are configured to cause the processor ([0012]) to: 
for each of the users:
collecting health data pertaining to a user ([0021] capture nutrition, fitness, weight related attributes of an individual, [0072] capture utility obtains information from the client used to categorize the individual); 
receive user activity data and updated health data pertaining to, or during the user's participation in the associated health and wellness program from one or more health devices ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information); and 
a user health profile is selected from the plurality of user health profiles based on at least one of the user activity data and the health data ([0021] based on the individual attributes match to one of a plurality of classifications which includes a program template defining lifestyle program aspects which for each template includes a management program, i.e. set of interventions for an individual to improve lifestyle results for nutrition, fitness and weight, [0072] individual is categorized automatically by the analysis engine based on individual attributes, [0103] results of genetic testing are received and are used as further attributes to define the program template for the individual, [0143-0155] the user case of an individual who initially is selected to have a program with nutrition and exercise plan based on collected data which determine the initial profile/template including program activities and during the program genetic testing was received which allows for an update to the nutrition program which is a new health profile, [0161] based on the user activity data and updated health data, i.e. updated weight, a new nutrition program is selected to 1600 calories per day).
However, Ruby may not explicitly disclose the following which is taught by Gilley:  one or more storage devices configured to store user health data and user activity data ([0084] memory stores user’s data in user profile);
memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]);
one or more processors coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and central server includes one or more processors, system includes a server such as a personal computer) configured to:
select a new set of interventions related to the user health profile associated with the user based on the user activity data ([0060] system suggests activities and modules based on the collected information about the user’s activity, [0069-0070]) data is collected about the user’s performance of scheduled suggested activity using tracking devices which automatically collect user activity data, [0072] change the category level, i.e. health profile, based on the data collected on user activity, see Fig. 1),
[0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level) the health profile associated with a new health and wellness program and a new set of interventions ([0039] based on data collected about the user the category is selected and associated goals and activities are assigned with the category, [0049] fitness activities are associated with an assigned activity level and assigned to a user profile, it would be obvious that when the category level is changed, the associated fitness activities associated with the category level would change as associated with the level/category).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive plan for the user as their goals may change over time (Gilley [0017]) or they make progress or reach intermediate goals of the program.
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  collecting and aggregating for each user in a large user population clinical behavioral and lifestyle data via interoperability with electronic health record systems, integration with one or more health devices associated with each of the users and self-reporting by each of the users ([0022] user’s input and third party “crowd” data of other users is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a health profile for the user from a plurality of user health profiles with aggregated data from Haberman with the known method of selecting a user health profile for a user from Ruby and Gilley in order to improve a user’s health and weight loss by considering successes over time based on information from the individual or like individuals to tailor a plan to an individual  (Haberman [0012]).
However, Ruby, Gilley and Haberman may not explicitly disclose the following which is disclosed by Haskell:  
developing a plurality of user health profiles based on the aggregated data, wherein each of the plurality of user health profiles being associated with a health and wellness program and a set of interventions ([0110] a plurality of suggested plan of care templates are listed to select a plan from the list, see Fig. 8D interventions/assessments associated with a standard plan of care, Fig. 9A list of plurality of plan of care templates, i.e. profiles, based on input or searched data, [0006] plurality of non-patient specific plans of care based on different patient problem/condition are stored for use, [0036-0040] build template plans of care, where plan of care includes steps of care to be provided and is based on interpretation of data from plurality of patients, i.e. aggregated data, also see [0050] creation of plan of care and associating plan with patient problem based on population data, i.e. best practice);
sorting each of the users into a health profile, based on the collected data for each user and the aggregated data for each user health profile ([0110] select plan of care from a list for patient, [0118] assign user to a category of plans of care, also see [0041] matching user to a template plan of care, i.e. profile, based on patient data and template based on aggregate data, [0050] assign standard plan of care definition to patient).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of developing a plurality of health profiles to assign to patients from a large population of patients from Haskell with the known concept of collecting patient population data and determining a template health and wellness plan for a patient and updating the plan for the patient from Ruby, Gilley and Haberman in order to provide an automated interdisciplinary plan of care generation system to provide consistent healthcare to a population of patients (Haskell [0002]).
As per Claim 9, Ruby discloses a system and method for implementing personalized health and wellness programs, comprising: 
wherein the instructions are configured to cause the processor ([0012]) to: 
collecting health data pertaining to a user ([0021] capture nutrition, fitness, weight related attributes of an individual, [0072] capture utility obtains information from the client used to categorize the individual); 
sort each of the plurality of users into groups by selecting a user health profile from a plurality of user health profiles based on the collected health data, each of the plurality of user health profiles being associated with a health and wellness program and a set of interventions ([0021] based on the individual attributes match to one of a plurality of classifications which 
receive user activity data and updated health data pertaining to, or during each of the plurality of the user's participation in the associated health and wellness program from one or more health devices associated with each of the plurality of users ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information, [0035] plurality of clients access the system and functions of the system; [0099] where the system is used for plurality of clients who can each interact with one another on the web and create groups, etc. based on their program template or other attributes). 
However, Ruby may not explicitly disclose the following this is taught by Gilley:  one or more storage devices configured to store user health data and user activity data ([0084] memory stores user’s data in user profile);
memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]); 
one or more processor coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and central server includes one or more processors, system includes a server such as a personal computer) configured to:

for some of the users, select a new user health profile from the plurality of user health profiles based on user activity data and the updated health data ([0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive plan for the user as their goals may change over time (Gilley [0017]) or they make progress or reach intermediate goals of the program.
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  the plurality of user health profiles have aggregated data ([0022] user’s input and third party data is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define 
However, Ruby, Gilley and Haberman may not explicitly disclose the following which is disclosed by Haskell:  
sorting each of the users into a health profile, based on the collected data for each user and the aggregated data for each user health profile ([0110] select plan of care from a list for patient, [0118] assign user to a category of plans of care, also see [0041] matching user to a template plan of care, i.e. profile, based on patient data and template based on aggregate data, [0050] assign standard plan of care definition to patient).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of developing a plurality of health profiles to assign to patients from a large population of patients from Haskell with the known concept of collecting patient population data and determining a template health and wellness plan for a patient and updating the plan for the patient from Ruby, Gilley and Haberman in order to provide an automated interdisciplinary plan of care generation system to provide consistent healthcare to a population of patients (Haskell [0002]).
Claim 25, Ruby discloses a system and method for implementing personalized health and wellness programs, comprising: 
wherein the instructions are configured to cause the processor ([0012]) to:  
receive user activity data and updated health data pertaining to, or during each of the plurality of the user's participation in the associated health and wellness program from one or more health devices associated with each of the plurality of users ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information, [0035] plurality of clients access the system and functions of the system; [0099] where the system is used for plurality of clients who can each interact with one another on the web and create groups, etc. based on their program template or other attributes).
However, Ruby may not explicitly disclose the following this is taught by Gilley:  one or more storage devices configured to store user health data and user activity data ([0084] memory stores user’s data in user profile);
memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]); 
one or more processor coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and central server includes one or more processors, system includes a server such as a personal computer) configured to:
for at least some of the plurality of users, select a new set of interventions based on the user activity data ([0060] system suggests activities and modules based on the collected 
for some of the users, select a new user health profile from the plurality of user health profiles based on user activity data and the updated health data ([0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive plan for the user as their goals may change over time (Gilley [0017]) or they make progress or reach intermediate goals of the program.
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  collecting and aggregating for each user in a large user population clinical behavioral and lifestyle data via interoperability with electronic health record systems, integration with one or more health devices associated with each of the users and self-reporting by each of the users ([0022] user’s input and third party “crowd” data of other users is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles);
the plurality of user health profiles have aggregated data ([0022] user’s input and third party data is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a health profile for the user from a plurality of user health profiles with aggregated data from Haberman with the known method of selecting a user health profile for a user from Ruby and Gilley in order to improve a user’s health and weight loss by considering successes over time based on information from the individual or like individuals to tailor a plan to an individual  (Haberman [0012]).
However, Ruby, Gilley and Haberman may not explicitly disclose the following which is disclosed by Haskell:  
sorting each of the users into groups by selecting a user health profile from a plurality of user health profiles with aggregated data based on the collected data (Haskell [0110] select plan of care from a list for patient, [0118] assign user to a category of plans of care, also see [0041] matching user to a template plan of care, i.e. profile, based on patient data and template based on aggregate data, [0050] assign standard plan of care definition to patient).

As per Claims 2, 10, and 26, Ruby, Gilley, Haberman and Haskell discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses the health data is at least one of: medical history, genetic data, nutrition data, fitness data and environmental data ([0027] the individual attributes collected to determine the profile and program template relate to genetic markers established using genetic tests).
As per Claims 3, 11, and 27, Ruby, Gilley, Haberman and Haskell discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses the health data includes clinical metrics such as blood pressure, blood glucose or weight ([0044] the individual’s weight is an input as part of the set of basic personal program information).
As per Claims 8, 16, and 32, Ruby, Gilley, Haberman and Haskell discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses determining an outcome for each of the users ([0164] the user has an outcome determined from the monitoring and data collection of a goal weight of 135 pounds, [0208]/[0210] user outcome of reaching goal weight is determined).

Claims 4-7, 12-15, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby (US 2011/017249 A1), in view of Gilley (US 2008/0086318 A1), in view of Haberman (US 2011/0218407 A1), in view of Haskell (US 2009/0276246 A1), further in view of Homochowdhury (US 2012/0278095 A1).  
As per Claims 4, 12, and 28, Ruby, Gilley, Haberman and Haskell discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses transmitting notifications or messages in accordance with the associated interventions to each of the users regarding each of the user's participation in the health and wellness program ([0091] display a message at the user interface indicating the user’s level of activity for the program of the individual where the message is a congratulatory message if the individual has completed the activity of the program and the message is a warning if the individual has not met the proper level of participation).
Ruby, Gilley, Haberman and Haskell may not explicitly disclose the following which is taught by Homochowdhury:  transmitting messages to each of the users associated with a same health profile of the plurality of health profiles ([0090] physician may send messages to the social pod, [0056] social pod is a community of members/trusted users organized around a similar parameter including a particular medical condition, i.e. health profile).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of sending messages to all related patients of a group from Homochowdhury with the system of suggesting treatment plans to a user based on health profile category from Ruby, Gilley, Haberman and Haskell in order to administer and communicate regarding a treatment plan with patients for a variety of medical conditions such that the patient receives the pertinent information (Homochowdhury [0002]).
Claims 5, 13, and 29, Ruby, Gilley, Haberman, Haskell and Homochowdhury discloses the method and system of Claims 4, 12, and 28.  Ruby also discloses determining, based on the health data and the user activity data the degree to which the user is aware of their health metrics and motivated to change ([0088-0090] determining behavior subtype for the user based on collected behavior attributes for the individual where the behavior attributes include the user’s motivation to follow a plan to change their fitness/nutrition, i.e. follow an exercise plan).
As per Claims 6, 14, and 30, Ruby, Gilley, Haberman, Haskell and Homochowdhury discloses the method and system of Claims 5, 13, and 29.  Ruby also discloses the new set of interventions is selected based on the degree to which the user is aware of their health metrics and motivated to change ([0095] the behavioral attributes which are the degree the user is aware and motivated are relied upon to automatically direct the presentation of a program to the user).
As per Claims 7, 15, and 31, Ruby, Gilley, Haberman, Haskell and Homochowdhury discloses the method and system of Claims 6, 14, and 30.  Ruby also discloses the notifications or messages associated with the new set of interventions are intended to do at least one of the following motivate, encourage, teach, and educate, depending on the degree to which the user is aware of their health metrics and motivated to change ([0030-0031] messaging platform provides messages to the individual via email, SMS, Facebook, etc. which can be sent automatically to provide encouragement/motivation to the individual in meeting their program goals, [0094-0096] the incentives/coaching to be provided is automatically determined based on the individual’s behavioral attributes which are shown to include the level of person’s .

Response to Arguments
Applicant’s arguments, see Pages 11-12, “Claim Rejections under 35 USC §101”, filed 02/01/2021 with respect to claims 1-32 have been fully considered but they are not persuasive.  
Applicant argues that the claims are not directed to an abstract idea.  Applicant further argues that the limitations of the claims are not directed to a mental process because the claims including collecting and aggregating for each user in a large user population health data including clinical, behavioral, and lifestyle data cannot practically be performed in the human mind. Examiner respectfully disagrees.  The collection of data via interoperability with electronic health records systems, integration with health devices and self-reporting is an additional element which amounts to mere data gathering which is insignificant extra-solution activity, as per the rejection above.  The aggregating of data for each user can be done in any manner which can be done in the human mind or with pen and paper even with a large population of users.  The claims recite aggregating for each user in the population the clinical, behavioral and lifestyle data which describes aggregating for each person, one at a time their different data which has been received.  There is no description of how the data is aggregated and since it can be done in any high-level manner, the aggregating could still be done in the human mine or with pen and paper.  Applicant argues that continuous sorting based on the reporting for a large patient population cannot practically be done in the mind.  Examiner notes that the claims recite sorting each user into a health profile based on the collected and 
Applicant’s arguments, see Pages 12-13, “Claim Rejections under 35 U.S.C. 103”, filed 02/01/2021 with respect to claims 1-32 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haskell as per the rejection above.  Haskell discloses developing a plurality of user health profiles based on aggregated data of the patient and a population of patients as well as sorting each user into a user health profile.  Additionally, Examiner notes that Gilley teaches selecting a new user health profile, which is taught as changing the patient category level, based on continuously collected and updated health information for a patient and selecting a new set of interventions based on a health profile, as per the rejection above. Claims 17-24 remain rejected over Ruby, Gilley and Haberman because the concept of developing a plurality of health profiles or sorting each user into a health profile is not recited in claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EVANGELINE BARR/Primary Examiner, Art Unit 3626